NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIO MARTINEZ ARIAS,                           No. 18-17101

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00764-LJO-BAM

 v.
                                                MEMORANDUM*
A. JOHAL, Medical Doctor at North Kern
State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Mario Martinez Arias, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to a serious medical need. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Arias failed

to raise a genuine dispute of material fact as to whether defendant Johal was

deliberately indifferent to Arias’s need for post-operative treatment of his right

foot. See id. at 1057-60 (difference of opinion concerning course of treatment,

medical malpractice, or negligence in diagnosing or treating a medical condition

does not amount to deliberate indifference).

      We reject as meritless Arias’s contention that the district court erred by not

considering his statements as qualified medical opinions.

      AFFIRMED.




                                          2                                     18-17101